ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0030279, filed on March 9, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance
Claims 9 – 17 are allowed in light of the application filed on December 18, 2020. 
The following is an Examiner’s statement of reasons for allowance: Applicant has incorporated detailed subject matter for encoding and decoding a video in the independent claims. 
The closest prior art YOO (US 2019/0200011 A1) does not disclose the claimed element, “deriving a first sample position based parameter for modifying the prediction sample in the current block; wherein the first sample position based parameter being derived based on a multiplication of a reference sample adjacent to the current block and a first weight, wherein the 2width and log2height”. Therefore, the prior art reference taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While encoding and decoding processes for performing intra prediction were known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Norkin (US 2015/0172677 A1) teaches restricted intra deblocking filtering for video coding.
 Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425